Citation Nr: 0630091	
Decision Date: 09/25/06    Archive Date: 10/04/06	

DOCKET NO.  03-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sacroiliac condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral defective 
hearing.  

4.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 27, 1945 to 
January 24, 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2002 and February 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In a decision of June 1946, the RO denied entitlement to 
service connection for psychiatric and low back disabilities, 
specifically, for a constitutional psychopathic state, and a 
sacroiliac condition.  The veteran voiced no disagreement 
with that decision, which has now become final.  Since the 
time of the June 1946 decision, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found such evidence neither new nor material, and the 
current appeal ensued.  

For reasons which will become apparent, the issues of service 
connection for bilateral hearing loss and tinnitus, and for 
chronic low back and psychiatric disabilities on a merits 
basis are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.




FINDINGS OF FACT

1.  In a decision of June 1946, the RO denied entitlement to 
service connection for a psychiatric disability, 
specifically, a constitutional psychopathic state, and a 
sacroiliac disorder.

2.  Evidence submitted since the time of the RO's June 1946 
decision raises a reasonable possibility of substantiating 
the veteran's current claims.  


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1946 denying the veteran's 
claims for service connection for chronic psychiatric and a 
sacroiliac condition is final.  38 U.S.C.A. §§ 1110, 7105 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Evidence received since the time of the RO's June 1946 
decision denying entitlement to service connection for 
chronic psychiatric and low back disabilities is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed at 
this time.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F. 3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
psychiatric and sacroiliac disabilities.  In pertinent part, 
it is argued that the veteran's current low back and 
psychiatric disabilities had their origin during his 
relatively brief period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

However, congenital or developmental defects, personality 
disorders, and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation 
regarding VA compensation.  38 C.F.R. § 3.303(c) (2005).

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Where a claim for entitlement to service 
connection has previously been denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2005). 

In addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
June 1946, it was determined that, based on available service 
medical records, the veteran suffered from a constitutional 
psychopathic state, a condition which was in the nature of a 
constitutional or developmental abnormality, and not a 
disability within the meaning of regulations governing the 
award of compensation benefits.  That same rating decision 
denied entitlement to service connection for a sacroiliac 
condition, as not shown by the evidence of record.  As noted 
above, the veteran voiced no disagreement with the June 1946 
decision denying entitlement to service connection for 
psychiatric and low back disabilities.  Accordingly, that 
rating decision has now become final.

Evidence submitted since the time of the aforementioned RO 
decision, consisting of additional service medical records, 
VA and private medical records and examination reports, 
statements from the veteran's private physicians, and his 
testimony before the undersigned Veterans Law Judge in 
June 2006, is "new" in the sense that it was not previously 
of record, and at least arguably "material."  In that regard, 
additional service medical records added to the veteran's 
file since the time of the June 1946 decision raise some 
question as to whether the veteran's psychiatric and/or low 
back disabilities preexisted his entry upon active service, 
and, if so, whether those disabilities underwent a permanent 
increase in severity during such service.  

Moreover, in a statement of September 2004, one of the 
veteran's private physicians wrote that he had reviewed 
certain documents, including various VA and private medical 
records, and that one of those records indicated that the 
veteran suffered from an "inadequate personality" which was 
incurred in the "line of duty."  According to the physician, 
the veteran's history was that of the onset of anxiety in 
service followed by continuous medication since then.  Based 
on the materials the veteran presented and his examination of 
the veteran, the physician was of the opinion that the 
veteran's current condition was "directly related" to his 
condition on active duty.  Additionally noted was that the 
veteran's history was consistent with a worsening of his 
chronic back condition while in service.  Significantly, the 
veteran claimed that he suffered from anxiety and depression 
as a result of his worsening back condition.  

The Board notes that, in a statement of May 2005, another of 
the veteran's private physicians wrote that, assuming that 
the veteran's history was correct, the initial problem with 
his back dated back to the military aggravation of an acute 
low back strain in 1945. 

In the opinion of the Board, the recently submitted evidence, 
when taken in conjunction with the veteran's testimony, and 
presuming the credibility only for purposes of assessing 
whether the evidence is new and material provides, at a 
minimum, a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  Under such circumstances, the Board is of the 
opinion that new and material evidence sufficient to reopen 
the veteran's claims for service connection for psychiatric 
and low back disabilities has been presented, and that the 
claims are, therefore, reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a sacroiliac condition 
is reopened, and the appeal is granted to that extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and the appeal is granted to that 
extent only.  


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claims for service connection for sacroiliac and 
psychiatric disabilities, the Board must now proceed to a de 
novo review of all pertinent evidence of record.  In that 
regard, and as noted above, based on the evidence of record, 
there exists some question as to the exact nature and 
etiology of the veteran's claimed low back and psychiatric 
disabilities.  More specifically, there currently exists some 
question as to whether the veteran's psychiatric and low back 
disabilities preexisted his entry upon active military 
service.  Similarly unclear is whether such disabilities, if 
in existence prior to service, underwent a demonstrable and 
permanent increase in severity during the veteran's 
relatively short period of active military service.  Under 
the circumstances, further development, to include a VA 
examination, will be undertaken prior to a final 
determination of the veteran's current claims.  

As regards the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Board notes that 
service medical records are negative for any such pathology.  
At the time of a service separation examination in 
January 1946, the veteran's hearing for the whispered voice 
was 15/15 in each ear, and no pertinent diagnosis was noted.  
In point of fact, the earliest clinical indication of the 
presence of chronic hearing loss or tinnitus is revealed by a 
private medical record dated in December 2002, almost 56 
years following the veteran's discharge from service.  
Notwithstanding such evidence, VA examiners, in 
December 2005, have linked both the veteran's hearing loss 
and tinnitus to noise exposure in service.  While these 
opinions were apparently rendered following a review of the 
veteran's medical records in the claims folder, no particular 
rationale was offered for the apparent lack of evidence in 
service or of continuity of symptomatology between the time 
of the veteran's discharge and the inception of his 
postservice hearing loss and tinnitus.  Such a rationale, it 
is felt, is absolutely vital to a proper adjudication of the 
veteran's claims for service connection for hearing loss and 
tinnitus.  Thus, the examination should be returned for 
clarification.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances and in light of the aforementioned, 
the case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2005, the date of 
the veteran's most recent VA examinations 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
VA orthopedic and psychiatric 
examinations by specialists in those 
fields in order to more accurately 
determine the nature and etiology of his 
claimed sacroiliac and psychiatric 
disabilities.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
orthopedic and psychiatric examiners 
prior to completion of their 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination report.  As regards the 
requested examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.

(a)  Following review of the claims file 
and examination of the veteran, the 
orthopedic specialist should specifically 
comment as to whether the veteran's 
current low back disability clearly and 
unmistakably preexisted his entry upon 
active military service.  Should it be 
determined that the veteran's low back 
disability did, in fact, preexist his 
entry upon active service, an additional 
opinion is requested regarding whether 
that pathology underwent a clinically 
identifiable permanent increase in 
severity beyond natural progress of the 
disorder during the veteran's relatively 
brief period of active service.  Should 
it be determined that the veteran's low 
back disability did not precede his entry 
upon active service, a further opinion is 
requested as to whether any back 
pathology currently present as likely as 
not had its origin during the veteran's 
period of active military service.  

(b)  Following review of the claims file 
and examination of the veteran, the 
psychiatrist should specifically comment 
as to whether any current psychiatric 
pathology present clearly and 
unmistakably preexisted the veteran's 
entry upon active military service.  
Should it be determined that the 
veteran's psychiatric disability did, in 
fact, preexist his entry upon active 
service, an additional opinion is 
requested regarding whether that 
disability underwent a clinically 
identifiable permanent increase in 
severity beyond natural progress during 
the veteran's relatively brief period of 
active service.  Should it be determined 
that the veteran's psychiatric disability 
did not precede his entry upon active 
service, an additional opinion is 
requested regarding whether such 
disability as likely as not had its 
origin during the veteran's period of 
active military service.  

3.  The veteran's entire claims folder 
should then be furnished to the VA 
otologist and audiologist who conducted 
the December 2005 otologic and 
audiometric examinations for compensation 
purposes.  Following a review of the 
veteran's claims folder, both of those 
examiners should be requested to provide 
a full rationale for their opinions that 
the veteran's hearing loss and tinnitus 
are in some way the result of noise 
exposure in service.  In rendering that 
rationale, an attempt should be made to 
reconcile the fact that at no time during 
the veteran's relatively brief period of 
active military service did he complain 
of, or receive a diagnosis of, hearing 
loss or tinnitus.  Consideration should, 
additionally, be given to the fact that 
the initial clinical indication of 
defective hearing or tinnitus occurred 
more than 56 years following the 
veteran's discharge from service.  

Should it prove impossible to obtain the 
aforementioned information from the VA 
otologist and audiologist who conducted 
the December 2005 examinations, the 
veteran should be afforded additional VA 
otologic and audiometric examinations.  
Following those examinations, each 
examiner should offer an opinion as to 
whether the veteran's current hearing 
loss and tinnitus as likely as not had 
their origin in, or are the result of, 
some incident or incidents of his period 
of active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  Should new examinations 
prove necessary, the claims folder and a 
separate copy of this REMAND must be made 
available to, and reviewed by the 
examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination reports.  

4.  The RO should then review the 
veteran's claims for service connection 
for chronic low back and psychiatric 
disabilities, as well as for bilateral 
hearing loss and tinnitus.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).


	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


